Citation Nr: 0216034	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  96-17 621	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  


REPRESENTATION

K.B.M., Attorney at Law, represented by:  Kenneth M. 
Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran from whose claim for benefits this matter arose, 
served on active duty from April 1960 to September 1968.  
This matter arises out of actions originating from the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
regional office (RO).  


FINDING OF FACT

The RO has not decided whether the criteria have been met for 
eligibility for payment of attorney fees by VA directly from 
past-due benefits.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this matter, and it is dismissed.  38 U.S.C.A. § 7104(a) 
(West Supp. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The salient facts in this matter are as follows:  In an 
October 1990 decision, the Board of Veterans' Appeals (Board) 
denied the veteran entitlement to service connection for post 
traumatic stress disorder (PTSD).  At the time, the veteran 
was represented by a private attorney with whom he had an 
agreement for payment from any past due benefits the veteran 
may be awarded.  The Board's decision was appealed to the 
Court of Appeals for Veterans Claims (Veterans Claims Court).  
That court vacated the Board's decision, and remanded the 
matter to the Board for further action.  The Board, in turn 
remanded the case to the RO for additional development in 
April 1993.  Sometime thereafter, the veteran dismissed this 
private attorney as his representative, and later, by a March 
1996 rating action, the RO granted the veteran service 
connection for a disability characterized as "schizophrenia, 
paranoid type."  This disability was evaluated as 100 
percent disabling, and made effective from June 1988.  

The RO's decision created benefits past-due the veteran in an 
amount in excess of $150,000.  The question then arose 
regarding entitlement by the veteran's former attorney to a 
portion of this past due benefit pursuant to their prior 
agreement.  In an April 1997 decision, the Board determined 
that this attorney established entitlement to payment of 
attorney fees from the veteran's past-due benefits, in an 
amount not to exceed 20 percent of those benefits.  In this 
case, that amounted to a dollar figure in excess of $30,000.  

The veteran appealed the Board's decision concerning this 
payment to the attorney to the Veterans Claims Court.  The 
Veterans Claims Court, in an October 1999 panel decision, 
reversed the Board's decision, and ordered the VA to disburse 
to the veteran all monies currently withheld from the award 
of past-due benefits.  The attorney then obtained review by 
the full Court and withdrawal of the panel decision.  The en 
banc Court decision, dated in August 2000, held that all 
issues involving entitlement or eligibility for attorney fees 
under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO.  Thus, the 
Board's April 1997 decision was again vacated, with 
instructions to dismiss the matter of direct-payment fee 
eligibility, for referral to the RO in order to have that 
body address in the first instance, the underlying question 
of entitlement for attorney fees under the contract here, 
including the question of the effect of the termination of 
the attorney-client relationship between the veteran and this 
attorney.  

The attorney appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Court of Appeals).  In its 
decision on the matter, dated in March 2002, the Court of 
Appeals concluded that it was implicit in a contingency fee 
arrangement that the attorney's right to receive the full 
twenty percent of past due benefits would arise only if he 
continued as the claimant's attorney until the case was 
successfully completed.  Thus, the Court of Appeals held that 
an attorney with a contingent fee contract for payment of 
twenty percent of accrued veterans benefits awarded, 
discharged by the client before the case is completed, is not 
automatically entitled to the full twenty percent fee.  He 
may receive only a fee that fairly and accurately reflects 
his contribution to and responsibility for the benefits 
awarded.  The remaining question was which part of VA was to 
determine the fee payable to the attorney, the RO or the 
Board.  The Court of Appeals concluded that the decision by 
the Court of Appeals for Veterans Claims was correct on the 
particular facts of this case, and that the RO was the most 
appropriate agency initially to decide the attorney fee 
claim.  This was because the RO was better qualified than the 
Board to resolve the kind of factual inquiries presented.  
Those inquiries included why the veteran terminated the 
attorney's employment, on what basis should the attorney's 
share of the 20 percent contingent fee be calculated, and 
what effect state law had on the contingent fee agreement.  
In effect, the Court of Appeals affirmed the decision by the 
Veterans Claims Court, and instructed that the matter be 
remanded to the RO for further proceedings consistent with 
the Court of Appeals decision.  

The Court of Appeals decision was then appealed by the 
attorney to the United States Supreme Court.  In October 
2002, the Supreme Court declined to hear the case.  The 
attorney's appeals now exhausted, the Veterans Claims Court 
issued its mandate conferring jurisdiction over this case to 
the Board later that month.  The Board is now left with the 
administrative task of simply dismissing the appeal for lack 
of jurisdiction, and transferring the matter back to the RO 
for a determination on the matter consistent with the Court 
of Appeals and Veterans Claims Court decisions.  

Under the circumstances described above, this case is 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2001).


ORDER

This matter is dismissed, and returned to the RO for its 
determination as to the fee payable to the attorney.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



